Citation Nr: 1221585	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  07-09 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected right knee and left knee disabilities.  

2.  Entitlement to an increase in a 10 percent rating for a right knee disability.  

3.  Entitlement to an increase in a 10 percent rating for a left knee disability.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESSES AT HEARING ON APPEAL

Appellant and her aunt


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active duty in the Air Force from September 1969 to August 1973.  She also had many years of additional service in the Air Force Reserve and Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 RO rating decision that denied service connection for a back disability (listed as a thoracolumbar spine disability), to include as secondary to service-connected right knee and left knee disabilities.  By this decision, the RO also denied an increase in a 10 percent rating for a right knee disability (chondromalacia of the right patella) and denied an increase in a 10 percent rating for a left knee disability (chondromalacia of the left patella).  In April 2012, the Veteran testified at a Board videoconference hearing.  

The issues of entitlement to an increase in a 10 percent rating for a right knee disability and entitlement to an increase in a 10 percent rating for a left knee disability, as well as the issue of entitlement to a TDIU rating, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's degenerative disc disease and degenerative arthritis of the lumbar spine, with spinal stenosis, is attributable to her service-connected right knee and left knee disabilities.  


CONCLUSION OF LAW

Degenerative disc disease and degenerative arthritis of the lumbar spine, with spinal stenosis, is proximately due to or the result of service-connected right knee and left knee disabilities.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011), 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for degenerative disc disease and degenerative arthritis of the lumbar spine, with spinal stenosis.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Service connection for a "chronic disease," such as arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Where service medical records are not available, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran is service-connected for a right knee disability and for a left knee disability.  She contends that she has a back disability that is related to service, or, more specifically, that is related to her service-connected right knee disability and left knee disability.  The Veteran specifically maintains that her back disability was caused or aggravated by an altered gait, as well as falls caused by her service-connected bilateral knee disabilities.  She also indicates that she injured her back during a period of active duty for training in February 1998 while attempting to enter an aircraft through a cockpit staircase while carrying heavy camera equipment.  The Veteran reports that the camera equipment was so heavy that while pulling herself through a small opening, she herniated her back.  

As noted above, the Veteran had active service in the Air Force from September 1969 to August 1973.  She also had many years of additional service in the Air Force Reserve and Air National Guard.  

The Veteran's service treatment records for her period of active duty in the Air Force from September 1969 to August 1973 are essentially not of record, except for her dental reports.  

The Veteran's available service treatment records for her periods of service in the Air Force Reserve and or Air National Guard include references to back problems.  A May 1985 treatment report notes that the Veteran reported that she pulled a back muscle two days earlier at work at a VA hospital while moving a one gallon size container.  She stated that she had pain in the right lower back with no pain in either leg.  The examiner reported that the Veteran's back condition was not service-connected and that she was in no acute distress.  It was noted that she would see her private physician and that she was to be excused from rifle qualification.  A diagnosis was not provided at that time.  

A March 1999 treatment report from Kaiser Permanente, which was associated with the Veteran's Air Force Reserve and Air National Guard records, notes that she was referred for a L3-L4 herniated nucleus pulposus, left lower extremity radicular pain, and low back pain.  The examiner reported that the Veteran was seen for a consultation and that the first lumbar epidural steroid injection, of a second series at the L3-L4 level, was performed.  It was noted that the Veteran had a long history of axial low back pain shooting down the back of her left leg to just above the knee.  The examiner reported that the Veteran presented several years ago and that she was initially seen in a pain clinic in 1997, at which time, she underwent a total of two epidural steroid injections with good relief of her pain.  The examiner indicated that the Veteran's symptoms began recurring several months ago and that they worsened through December 1998.  It was noted that the Veteran reported that she had daily pain, worse to the lumbosacral junction, with a shooting and burning quality down the back of the left leg to just above the knee.  As to a summary, the examiner indicated that the Veteran had a L3-L4 herniated nucleus pulposus by a magnetic resonance imaging (MRI) study approximately two years earlier with a present recurrence of radicular pain approximately eighteen months after a set of two lumbar epidural steroid injections.  

A December 1999 Medical Record Review report indicates that the Veteran had treatment during the first half of 1999 for recurring back pains.  The examiner reported that the Veteran had in her record the results of a neurosurgical evaluation performed in June 1999.  It was noted that the working diagnosis, at that time, was an L3-L4 herniated disc, mild.  The examiner stated that the Veteran had received epidural steroid injections with little lasting benefit and that she was referred to physical therapy and back training classes.  It was noted that the Veteran was also provided with a TENS unit for pain management.  The examiner indicated that with respect to the Veteran's current back condition, AFI 48-123, March 1999, indicates that a herniated nucleus pulposus (herniated disc) was a disqualifier for continued to service if symptoms and associated objective findings were of such a degree as to require repeated hospitalizations or frequent absences from duty.  The examiner indicated that since the Veteran had not been hospitalized, she would not require a medical evaluation board.  It was noted that the Veteran's participation rate in her squadron was not known.  The examiner commented that if the Veteran was participating in and performing her regular duties without limitations, she would also not require a medical evaluation board.  

A November 2001 treatment entry indicates that the Veteran was seen with intermittent joint stiffness and mild degenerative joint disease of the right knee.  It was noted that the Veteran had a history of a herniated lumbar disc at L3-L4.  The assessment was degenerative joint disease of the right knee and herniated disc disease of the lumbar spine.  

The Veteran's available service treatment records for her periods of service in the Air Force Reserve and or Air National Guard also show treatment for right knee and left knee problems on numerous occasions.  

Post-service private and VA treatment records show treatment for variously diagnosed back problems, as well as intercurrent back injuries.  Such records also show treatment for multiple disorders including a right knee disability and a left knee disability.  

For example, a March 2006 VA treatment report notes that the Veteran had service-connected bilateral knee disabilities and that she also had lumbar spinal derangement.  The examiner reported that since the date of her evaluation, an MRI study demonstrated disc disease at L4-L5, with low grade spondilisthesis and recess stenosis.  The examiner stated that the Veteran had genuvalgum and a waddling gait.  It was noted that the Veteran had limited range of motion of her low back and no focal weakness in her legs.  As to an assessment, the examiner commented that the Veteran's knee dysfunction and resultant gait disturbance had a significantly negative impact on her low back condition and had directly contributed to her low back disability.  

A December 2007 VA examination report indicates that the Veteran's claims file was reviewed.  The Veteran reported that she had left-sided low back pain that radiated down the left lower extremity into the toes with pain, numbness, and tingling.  The Veteran indicated that her back pain was worse in the morning when she would first awaken.  She maintained that she had no difficulty walking between 1998 and 2006, but that after a 2006 injury, she began to develop pseudoclaudication and would have to stop and rest after walking one or two blocks because of pain in both legs, particularly the left leg.  The Veteran stated that she had undergone three series of epidurals, as well as two facet blocks, without benefit.  She also indicated that she had undergone Botox injections without benefit and that she wore a lumbar support that relieved her pain to some extent.  The Veteran also reported complaints as to her right knee and left knee.  

The examiner reviewed the Veteran's claims file in some detail.  The diagnosis was degenerative disc disease, degenerative arthritis, lumbar spine, with spinal stenosis that caused no bowel or bladder dysfunction.  The examiner stated that the Veteran also had chondromalacia of the patellae of both knees.  The examiner indicated that the Veteran's original service-connected condition of chondromalacia of both knees began in 1995, while she was driving a bus.  The examiner reported that the Veteran stated that she originally injured her back in 1998, but that she also maintained that her back started to hurt in 1997 when she was working as a passenger terminal specialist during weekend duty with the National Guard.  It was noted that the Veteran claimed that her first back injury was in 1998 while carrying heavy camera equipment up a ladder.  

The examiner indicated that the degenerative disc disease in the Veteran's cervical and lumbar spine was genetic in origin.  The examiner reported that it had never been objectively shown that work, lack of ergonomic factors, or an altered gait, were a cause of degenerative disc disease.  The examiner stated that degenerative disc disease was genetic, but that it could be aggravated by different factors.  The examiner commented that the Veteran's spinal condition was not secondary to her service-connected bilateral chondromalacia because the condition which she had was genetic in origin.  The examiner stated that the Veteran did have a specific injury in 1998, which initially aggravated her spinal condition, and that there was subsequent aggravation in 2006 when she fell off a chair.  

A September 2009 statement from G. R. Goodlow, M.D., from Kaiser Permanente, indicates that the Veteran had chronic back pain from degenerative arthritis and lumbar disc disease.  Dr. Goodlow reported that the Veteran had chronic knee pain from a service-related injury, which had required multiple surgeries.  Dr. Goodlow commented that it was likely that because of the chronic pain in both knees, the Veteran reinjured her back by bending, twisting, and lifting to compensate for her knees.  Dr. Goodlow remarked that the Veteran's bilateral knee injuries led to her back pain.  

A November 2009 lay statement from the Veteran's former supervisor in the Air National Guard notes that the Veteran joined the Air National Guard in November 1994 and that she was assigned to a multi-media section as a photographer under his supervision.  He reported that on February 3, 1998, spouses were being provided aircraft tours by their unit for Spousal Appreciation Day.  It was noted that the Veteran had been assigned to perform photographic coverage of the tours.  The former supervisor indicated that while relocating to the flight line into an aircraft, the Veteran became lodged within the entrance with all of her equipment.  He stated that it was reported to him that the Veteran needed assistance from three active duty members, with difficulty, into the cockpit of the assigned aircraft.  He reported that the Veteran had been trapped and had to utilize her back muscles due to her previous knee procedure.  The former supervisor indicated that in February 1998, the Veteran called him and reported that she had to be taken to an emergency room because her back pain was to the level that she was not able to walk or move at all.  

An August 2010 statement from Dr. Goodlow indicates that the Veteran had been followed in his department since September 2006 for severe pain in her back.  Dr. Goodlow stated that the Veteran had a history of spondylolithesis of the L4-L5 back with central stenosis and severe degenerative arthritis at multiple levels of the lumbar spine.  It was noted that the Veteran also had bulging discs at the L1-L2, L2-L3, and L3-L4, levels, pursuant to a computed tomography scan.  Dr. Goodlow reported that the Veteran had moderate canal stenosis at the L3-L4 level and that there was also retrolithesis at the L5-S1 level with moderate central stenosis.  Dr. Goodlow indicated that because of the pain the Veteran's knees, which occurred before and since her knee surgeries, her walking had been affected.  Dr. Goodlow commented that the Veteran had been walking in poor alignment because of her knees and that her poor alignment had exacerbated her back pain and probably made the back pain worse.  

In evaluating the probative value of medical evidence, the Court has stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the December 2007 VA orthopedic examination report relates a diagnosis of degenerative disc disease, degenerative arthritis, lumbar spine, with spinal stenosis that caused no bowel or bladder dysfunction.  The Board notes that after a review of the Veteran's claims file, the examiner commented that the Veteran's spinal condition was not secondary to her service-connected bilateral chondromalacia because the condition which she had was genetic in origin.  The examiner stated that the Veteran did have a specific injury in 1998, which initially aggravated her spinal condition, and that there was subsequent aggravation in 2006 when she fell off a chair.  The Board observes that the examiner did not provide any rationale for his apparent conclusion that the Veteran's diagnosed degenerative disc disease, degenerative arthritis, and spinal stenosis of the lumbar spine, are all genetic in origin.  Additionally, the Board notes that the examiner did not specifically address whether the Veteran's service-connected bilateral knee disabilities aggravated her lumbar spine disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  Further, the Board observes that the examiner did not address a prior March 2006 opinion from a VA examiner which found that the Veteran's service-connected bilateral knee disabilities directly contributed to her low back disability.  The examiner was also unable to review subsequent positive opinions from Dr. Goodlow.  Consequently, the Board finds that the opinions provided by the examiner pursuant to the December 2007 VA orthopedic examination report.  

The Board observes that a March 2006 VA treatment report notes that a MRI study shows that the Veteran had disc disease at L4-L5 with low grade spondilisthesis and recess stenosis.  The examiner specifically commented that the Veteran's knee dysfunction and resultant gait disturbance had a significantly negative impact on her low back condition and had directly contributed to her low back disability.  

Additionally, the Board notes a September 2009 statement from Dr. Goodlow indicates that the Veteran had chronic back pain from degenerative arthritis and lumbar disc disease. Dr. Goodlow commented that it was likely that because of the chronic pain in both knees, the Veteran reinjured her back by bending, twisting, and lifting to compensate for her knees.  Dr. Goodlow remarked that the Veteran's bilateral knee injuries led to her back pain.  In an August 2010 statement, the Dr. Goodlow indicated that the Veteran had been walking in poor alignment because of her knees and that her poor alignment had exacerbated her back pain and probably made her back pain worse.  The Board observes that the VA examiner, pursuant to the March 2006 VA treatment entry, as well as Dr. Goodlow, have specifically found that the Veteran's service-connected right knee disability and left knee disability contributed to her low back disability.  The Board finds that those opinions are very probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

Based on the above, the Board finds that the Veteran's degenerative disc disease and degenerative arthritis of the lumbar spine, with spinal stenosis, is due, at least in part, to her right knee and left knee disabilities.  The evidence is at least in equipoise and thus she must given the benefit of the doubt.  38 U.S.C.A. § 5107(b).  The Board finds that the Veteran's degenerative disc disease and degenerative arthritis of the lumbar spine, with spinal stenosis, is due to or the result of service-connected right knee and left knee disabilities.  Thus, secondary service connection for degenerative disc disease and degenerative arthritis of the lumbar spine, with spinal stenosis, is warranted.  As the Board has granted secondary service connection it need not address direct service connection in this matter.  


ORDER

Service connection for degenerative disc disease and degenerative arthritis of the lumbar spine, with spinal stenosis, is granted.  


REMAND

The most recent VA orthopedic examination, as to the Veteran's service-connected right knee disability and left knee disability, was performed in February 2005.  A subsequent December 2007 orthopedic examination for the VA (performed by QTC Medical Services) also provided a physical examination as to the Veteran's knees.  The examiner, however, did not specifically provide diagnoses as to the Veteran's service-connected bilateral knee disabilities.  Since that time, at an April 2012 Board hearing, the Veteran specifically indicated that her service-connected right knee disability and left knee disability had worsened.  She reported that she had severe instability of both knees, that she had tender and painful scars on both knees, and that the limitation of motion in her knees had worsened.  The Board observes that the Veteran's statements clearly raise a question as to the severity of her right knee and left knee disabilities.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his low back disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Additionally, the Board notes that a request for a TDIU rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when a TDIU rating is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  

At the April 2012 Board hearing, the Veteran specifically testified that her service-connected bilateral knee disabilities prevented her from working.  She also stated that she retired due to her service-connected bilateral knee disabilities, as well as her now service-connected degenerative disc disease and degenerative arthritis of the lumbar spine, with spinal stenosis.  The Board finds, therefore, that the record raises the issue of a TDIU claim in this matter.  

Further, in light of Rice and the remand of the claims for increased ratings for right knee and left knee disabilities, as well as the Board's grant of service connection for degenerative disc disease and degenerative arthritis of the lumbar spine, with spinal stenosis, the TDIU rating issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

Finally, the Board finds that the requirements of VA's duty to notify and assist the Veteran have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  A review of the claims folder shows that the Veteran has not been specifically provided current VCAA notice as to her claim for entitlement to a TDIU rating.  Thus, on remand the RO should provide corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Notify the Veteran that she may submit lay statements from herself, as well as from individuals who have first-hand knowledge, of the symptoms of her right and left knee disability and the impact of her service-connected disabilities on her ability to work.  She should be provided an appropriate amount of time to submit this lay evidence.

3.  Ask the Veteran to identify all medical providers who have treated her for right knee and left knee problems since October 2011.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically VA treatment records since October 2011 should be obtained.  

4.  Schedule the Veteran for a VA examination to determine the severity of her service-connected right knee disability and left knee disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected right knee and left knee disabilities should be described in detail.  Specifically, the examiner should conduct a thorough orthopedic examination of the Veteran's right knee and left knee disabilities and provide a diagnosis of any pathology found.  

In examining the right knee and left knee disabilities, the examiner should document any limitation of motion (in degrees) of the Veteran's right knee and left knee, to include providing the point at which painful motion begins.  The examiner should also indicate whether there is any guarding on motion and the degrees at which the guarding starts.  

The examination should further comment as to whether (and if so, to what extent, (i.e. slight, moderate, or severe)) the right knee and left knee disabilities include recurrent subluxation or lateral instability.  

The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right knee and left knee are used repeatedly over a period of time.  The examiner should also be asked to determine whether the joints exhibit weakened movement, excess fatigability or incoordination; if feasible, these determinations should be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner should so state.  

The examiner should also indicate whether the Veteran has tender or painful scars on her right knee and left knee.  

The examiner must further opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that her service-connected disabilities, either alone or in the aggregate, render her unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must take into consideration the Veteran's level of education, training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities.  

All findings and conclusions should be set forth in a legible report.  

5.  Thereafter, readjudicate the Veteran's claims for entitlement to an increase in a 10 percent rating for a right knee disability and entitlement to an increase in a 10 percent rating for a left knee disability, and adjudicate her claim for entitlement to a TDIU rating.  If the benefits sought on appeal are denied, issue a supplemental statement of the case to the Veteran and her representative, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


